Case 6:19-cv-01496-PGB-GJK Document 18 Filed 10/15/19 Page 1 of 2 PageID 55



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


 MAYRA CONCEPCION, on behalf of                       CASE NO.: 6:19-cv-01496-PGB-GJK
 herself and on behalf of all others similarly
 situated,

                Plaintiff,
 vs.

 VIA AIRLINES, INC., and
 IRIT VIZER, individually,

             Defendants.
 ______________________________________/


                    SUGGESTION OF BANKRUPTCY PROCEEDING

       VIA AIRLINES, INC. (“Defendant”), by and through its undersigned attorneys, suggests

to this Court and all parties that this action is stayed, as it pertains to Defendant, pursuant to

11 U.S.C. ' 362, by virtue of the pendency of proceedings styled, In re: Via Airlines, Inc., Case

No. 6:19-bk-06589, which was filed on the 8th day of October 2019, in the United States

Bankruptcy Court for the Middle District of Florida, Orlando Division.

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished

this 15th day of October 2019 electronically and/or by U.S. First Class Mail, postage prepaid, to:
Case 6:19-cv-01496-PGB-GJK Document 18 Filed 10/15/19 Page 2 of 2 PageID 56



     Brandon J. Hill, Esq.
     WENZEL FENTON CABASSA, P.A.
     1110 North Florida Ave., Suite 300
     Tampa, FL 33602
     bhill@wfclaw.com
     jcornell@wfclaw.com
     rcooke@wfclaw.com


                                          /s/ Justin M. Luna
                                          Justin M. Luna, Esq.
                                          Florida Bar No. 0037131
                                          jluna@lathamluna.com
                                          bknotice1@lathamluna.com
                                          Latham, Luna, Eden & Beaudine, LLP
                                          111 N. Magnolia Ave., Suite 1400
                                          (P.O. Box 3353 – 32802)
                                          Orlando, Florida 32801
                                          Telephone: (407) 481-5800
                                          Facsimile: (407) 481-5801
                                          Attorneys for Via Airlines, Inc.




                                          2
